Citation Nr: 1819275	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals of shell fragment wounds to the left forearm and wrist with retained foreign bodies.

2.  Entitlement to an effective date prior to September 26, 2017 for the award of a separate 20 percent rating service-connected residuals of shell fragment wounds to the left elbow with retained foreign bodies.

3.  Entitlement to an effective date prior to September 26, 2017 for the award of service connection for carpal tunnel syndrome of the left wrist.

4.  Entitlement to an effective date prior to September 26, 2017 for the award of service connection for painful scar, mid-forearm extensor surface.

5.  Entitlement to an effective date prior to September 26, 2017 for the award of service connection for ganglion cyst of the left wrist.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION


The Veteran served on active duty from December 1967 to September 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2008 and October 2017 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating for service-connected residuals of shell fragment wounds to the left forearm and wrist with retained foreign bodies.  The Veteran disagreed with the assigned rating and perfected an appeal in May 2011.

In a July 2017 Board decision, the appeal was remanded for further evidentiary development.

In an October 2017 rating decision, the RO granted a separate rating for residuals of shell fragment wounds of the left elbow, effective from September 26, 2017.  The October 2017 rating decision also awarded service connection for carpal tunnel syndrome of the left upper extremity at 40 percent from September 26, 2017, painful scar of the mid forearm extensor surface at 10 percent from September 26, 2017, and ganglion cyst of the left wrist at 10 percent from September 26, 2017.  The Veteran has repeatedly asserted disagreement with the assigned effective date for the ratings assigned in the October 2017 rating decision.  See, e.g., the notice of disagreement (NOD) dated January 2018 and the Veteran's statement dated January 2018.  As the effective dates of the separate ratings assigned in the October 2017 rating decision are intertwined with the pending increased rating claim, the Board will consider the matters herein as part of the original appeal.

The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in October 2017.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Throughout the appeal period, service-connected residuals of shell fragment wounds to the left forearm and wrist with retained foreign bodies more nearly approximated a severe injury to muscle group VII due to muscle atrophy, loss of deep fascia, and cardinal symptoms including fatigue, pain, and weakness.

2.  The Veteran's claim of entitlement to an increased disability rating for his service-connected residuals of shell fragment wounds to the left forearm and wrist with retained foreign bodies was received by VA on October 17, 2007.

3.  The evidence of record demonstrates on-going neurological complaints indicative of carpal tunnel syndrome of the left upper extremity, including numbness, tingling, and radiating pain, from October 17, 2007.

4.  The evidence of record demonstrates an on-going painful scar, mid-forearm extensor surface from October 17, 2007.

5.  The evidence of record demonstrates on-going residuals of shell fragment wounds to the left elbow with retained foreign bodies, including cardinal symptoms of pain and fatigue, from October 17, 2007.
6.  The earliest date the Veteran was diagnosed with a ganglion cyst of the left wrist is September 24, 2015.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for service-connected residuals of shell fragment wounds to the left forearm and wrist with retained foreign bodies have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.55, 4.56, 4.71, 4.73 Diagnostic Code (DC) 5307 (2017).

2.  The criteria for an effective date of October 17, 2007 for the grant of service connection for carpal tunnel syndrome of the left upper extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date of October 17, 2007 for the grant of service connection for painful scar, mid-forearm extensor surface have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for an effective date of October 17, 2007 for the grant of service connection for residuals of shell fragment wounds to the left elbow with retained foreign bodies have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

5.  The criteria for an effective date of September 24, 2015, but no earlier, for the grant of service connection for ganglion cyst of the left wrist have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the July 2017 Board Remand, the Veteran was afforded VA examinations in September 2017 and October 2017 with respect to his left upper extremity disabilities.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the September 2017 and October 2017 VA examinations are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  As such, the Board finds that VA has complied with the mandates of the July 2017 Board Remand and does not have a duty to assist that is unmet.  Neither the Veteran nor his representative has argued otherwise.

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Here, in an October 1969 rating decision, the RO granted service connection for residuals of shell fragment wounds of the left forearm and wrist with retained foreign bodies; a 10 percent rating was assigned from September 9, 1969, the day following the Veteran's discharge from active military service.  In an August 2004 rating decision, the RO increased the assigned rating for residuals of shell fragment wounds of the left forearm and wrist with retained foreign bodies to 20 percent from May 6, 2004.  A separate noncompensable (zero percent) rating was assigned for multiple residuals of shrapnel fragments of the face, chest, left forearm, and left thigh, effective from May 6, 2004.  In October 2007, the Veteran asserted entitlement to an increased rating for service-connected residuals of shell fragment wounds of the left forearm and wrist.  A May 2008 denied the Veteran's claim and this appeal followed.

In this matter, the Veteran's service-connected residuals of shell fragment wounds to the left forearm (non-dominant extremity) and wrist with retained foreign bodies are rated under DC 5307.  Notably, DC 5307 applies to the muscles in group VII.

The muscles in group VII affect the flexion of the wrist and fingers.  They are the muscles that arise from the internal condyle of humerus, and include the flexors of the carpus, the long flexors of the fingers and thumb, and the pronator.  The Diagnostic Code assigns different ratings based on whether the injury to the muscle group is in the dominant or non-dominant extremity.  38 C.F.R. § 4.73, DC 5307.

The Federal Circuit held that that service connection for a disability is not severed simply because the situs of a disability-or the diagnostic code-is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service connected disability.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In Read, the Board determined that the Veteran's disability involved muscle group XV rather than muscle group XIII, and changed the applicable Diagnostic Code.  38 C.F.R. § 4.73, DCs 5313, 5315.  The Federal Circuit upheld the Board's action, which it described as identifying for the first time the specific situs of the Veteran's disability so as to determine the Diagnostic Code that properly correlated the benefit to which the Veteran was entitled and the injury he incurred.  Read, 651 F.3d at 1300.

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined rating of muscle groups acting upon a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level and used as the combined rating for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.55 (2017).

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be rated as no less than a moderate injury for each group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.
(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles-(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under Tropf, The criteria for evaluating muscle injuries under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances test" with no single fact controlling the outcome of determination.  Id Tropf at 324-25.  In Robertson, the Court held that a history of debridement did not mandate a specific rating under 38 C.F.R. § 4.56 absent evidence of symptomatic disability.  Similarly, in Tropf, the Court held that the presence of retained metal fragments in muscle that was essentially asymptomatic did not entitle a claimant to a "moderate" compensable rating under 38 C.F.R. § 4.56 as a matter of law.  Tropf at 324-25.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) (2017).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Here, the Veteran's service treatment records (STRs) shows that he sustained shell fragment wound injuries to the left upper extremity following a rocket explosion in Vietnam.  See the STRs dated June 1969.  VA treatment records dated in March 2007 noted that the Veteran had experienced chronic left arm pain since his in-service injury.  He reported an intermittent tingling sensation from the mid-forearm to the wrist.  The Veteran described difficulty in lifting free weights and difficulty in holding objects.  He is right handed.  Physical examination revealed diffuse tenderness of the forearm and wrist area.  The pain was worse with internal and external rotation of the wrist and forearm.  The treatment provider also reported several well-healed lacerations on the Veteran's left arm/wrist area.

VA treatment records dated in April 2007 noted an extensor tendon laceration mid-way up the dorsum of his left forearm.  The Veteran reported a difficult recovery from his in-service injury, but stated that he sustained a full recovery of his extensor mechanism of his wrist and has not had problems up until approximately six to seven months ago at which time he began to have increased left wrist pain.  He exhibited good range of motion of his left wrist and left elbow.  The treatment provider stated, "[t]here is a small collection of fluid in the olecranon bursa showing [a] minor area of most likely olecranon bursitis."  Wrist extension was to approximately 60 degrees with wrist flexion to approximately 70 degrees.  There was no pain on passive flexion and extension of the wrist.  Active extension did produce significant pain centered over the scapholunate and radial/ulnar joints.  There was no swelling.  The treatment provider noted that the Veteran seemed to be "neurovascularly intact" in the left upper extremity.  The examiner explained that x-rays of the left wrist showed, "no increased widening of the scapholunate interval, but the patient does have decreased joint space at the level of the radial carpal joint as well as sclerotic changes at this level."

The Veteran was afforded a VA examination in March 2008 at which time he reported that, since his original injury, his elbow has been a minimal problem on occasion, "but the left wrist pain has progressively increased in frequency and severity until it became a daily occurrence."  He reported that his left wrist pain was brought on with strenuous activities such as forceful grip and heavy activities involving the use of the left hand.  His left elbow has continued to be only a "very mild problem" with occasional pain brought on by similar activities, as described above.  The examiner explained that the Veteran is a clinical audiologist and therefore "is not required to do any strenuous work with the left hand so there is minimal effect on his employment functions, but [h]is activities of daily living have been significantly reduced because of pain in the left wrist and, to a lesser extent, the left elbow."  Physical examination of the left elbow showed range of motion of 150 degrees of flexion with no crepitus and no obvious visible wounds.  Pronation is full at 80 degrees, supination of the forearm was full at 85 degrees.  His left wrist demonstrated extension to 60 degrees and flexion to 60 degrees, as well as radial and ulnar deviation to 20 degrees each.  The examiner reported that pain was present at the extremes of his ranges of motion in the wrist, more in extension but also in flexion.  His grip strength was good.  X-rays showed degenerative joint disease (DJD) of the left wrist.

In his May 2009 NOD, the Veteran reported that he continued "to experience increased pain whenever I attempt to use my left hand.  I no longer lift even small items without discomfort and activities such as rotary motion . . . [are] very painful."  In his May 2011 VA Form 9, the Veteran reported that he is unable to support his own weight on his hands, cannot throw a baseball without pain, and experiences a constant dull ache in his wrist.  The pain is worse that driving for several hours.  He experiences difficulty using a keyboard due to pain.

VA treatment records dated in June 2012 described mild tenderness in the Veteran's left forearm and wrist area.  Pain was noted with internal and external rotation of the wrist and forearm.  Multiple well-healed scars were identified on the left upper extremity.

The Veteran was afforded another VA examination in October 2015 at which time the examiner indicated that the Veteran had a penetrating muscle injury of the left upper extremity.  The Veteran complained of symptoms with left wrist flexibility, and pain with movement.  The pain in his left wrist travels to his forearm.  The Veteran stated that he experiences pain when he works with patients, especially performing ear, nose, and throat (ENT) testing.  He takes over-the-counter Tylenol and ibuprofen to treat his pain.  He denied left elbow symptoms.  The examiner reported that the Veteran had an injury of muscle group VII, which affected his forearm, flexors of the left wrist, fingers, and thumb.  The examiner identified a minimal scar on his left upper extremity.  The examiner reported that the Veteran's muscle injury does not affect muscle substance or function.  The Veteran endorses fatigue and pain in his forearm muscles.  Muscle strength was intact and there was no atrophy.  The examiner reported that the Veteran's left upper extremity disability does impact his ability to work; specifically, he "cannot lift more than five pounds with his left hand."

VA treatment records dated in April 2017 noted the Veteran's report of intermittent numbness in the fingers of his left hand.  A July 2017 VA treatment record indicated that the Veteran's left wrist is becoming more painful.

A VA examination was conducted in September 2017 to evaluate the Veteran's nerves.  The examiner diagnosed parathesias of the left arm.  The Veteran reported moderate constant left upper extremity pain and severe intermittent pain.  Moderate parethesias and/or dysesthesias were noted in the left upper extremity.  There was severe numbness in the left upper extremity.  Muscle strength was reduced to 4/5 with flexion and extension of the left elbow, 4/5 in flexion of the left wrist, and 3/5 flexion of the left grip.  There was evidence of muscle atrophy; specifically the left upper extremity was 24.5 cm. in circumference versus the right upper extremity, which was 26 cm. in circumference.  Deep tendon reflexes were 2+.  There was decreased sensation at the left forearm and the hands/fingers.  Phalen's sign was positive.  Tinel's sign was also positive.  The examiner identified severe incomplete paralysis of the medial nerve.  Electromyographical (EMG) testing show moderately severe carpal tunnel syndrome.  The examiner reported that the Veteran's carpal tunnel syndrome of the left upper extremity does impact his ability to work.  Specifically, the examiner explained that the Veteran's disability "will preclude him from occupations carrying weights with [his] left arm.  Veteran to avoid occupations involving repeated left hand movements."

A separate VA examination was conducted in September 2017 at which time the examiner diagnosed penetrating muscle injuries to group VII - muscle of the forearm and group VIII - extensors of the wrist, fingers, and thumb.  The examiner reported that there was some loss of deep fascia.  The muscle injury affects muscle substance or function.  There was visible or measurable atrophy.  There was pain and decreased range of motion.  There was loss of power, weakness, lowered threshold of fatigue, and pain in muscle groups VII and VIII.  Muscle strength was reduced to 4/5 in flexion and extension of the elbow, as well as in flexion and extension of the left wrist.  There was evidence of atrophy in muscle group VI.  The examiner reported that there were retained metallic fragments in the left upper extremity.  The examiner reported that the Veteran's left upper extremity disability does impact his ability to work.  He explained that the Veteran's disability "[w]ill preclude him from occupations involving weight lifting [and] weight carrying with his left arm."

A VA joint examination was conducted as to the left upper extremity in September 2017 at which time the examiner diagnosed olecranon bursitis and degenerative arthritis of the left upper extremity.  The Veteran reported flare-ups of left upper extremity; specifically, with activity, his pain lasts from a few hours to a few days especially when he picks up objects heavier than five pounds.  Functional loss/impairment of the left upper extremity was present due to pain on movement.  Physical examination revealed flexion of the left elbow to 120 degrees and extension to zero degrees.  Forearm supination was to 85 degrees and pronation was to 80 degrees.  Pain was noted on examination, but it did not result in or cause functional loss.  There was pain with weight-bearing.  The examiner determined that there was no objective evidence of localized tenderness or pain on palpation of the left upper extremity.  There was evidence of crepitus.  There was no additional functional loss on repetitive motion testing.  The examiner was unable to say without speculation whether the pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  Muscle strength was reduced to 4/5 in flexion and extension of the left elbow.  There was reduction in strength; muscle atrophy was evident in the circumference of the left upper extremity.  Ankylosis was not present.  The Veteran's degenerative arthritis and olecranon bursitis of the left upper extremity do impact his ability to work.  Specifically, the Veteran's disabilities preclude him from occupations requiring weight pick up, weight carrying with the left arm; he will be able to do sedentary jobs with the above limitations.

A VA examination was conducted in October 2017 to evaluate the Veteran's left upper extremity scars.  The Veteran reported that he has no feeling in the scars themselves, but has numbness and tingling to the proximal half of the forearm, both in the flexor and extensor aspect.  A ganglion cyst developed eight years ago; he refused the recommended surgery.  There was one painful scar to the left upper extremity; the scar was sore to touch.  None of the identified scars are unstable.  Scar #1 was in the mid-forearm extensor surface.  This scar was mildly tender to the touch and measured 5 x 0.3cm.  Scar #2, near the elbow, was linear and non-tender, measuring 4.5 cm.  Scar #3, also near the elbow, was non-tender and measured 1.2cm. x 1.0cm.  Scar #4, anterior near the wrist, was linear and non-tender, measuring 1.5cm.  Scar #5, anterior near the wrist, was depressed and measured 1.2cm. x 0.5cm.  All scars were well-healed and stable.  The total are of the superficial non-linear scars was 2.7 cm. squared, and the total area deep non-linear scar was 0.6 cm. squared.  The examiner opined that the Veteran's left upper extremity scars have no impact on his ability to work.

The Board finds the totality of the competent and credible evidence of record is demonstrates that the criteria for a 30 percent disability rating have been met for the Veteran's service-connected residuals of shell fragment wounds to the left forearm with retained foreign bodies.  Significantly, during the appeal period, X-ray evidence documented multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  Moreover, muscle atrophy and cardinal symptoms of pain, fatigue, weakness, and decreased muscle strength have been repeatedly documented.  There is also evidence of loss of power, lowered threshold of fatigue, and impaired grip strength of the upper extremity.  In addition, the examination and treatment records have described occupational impairment due to the left upper extremity symptoms requiring weight pick up and weight carrying with the left arm.  Affording all benefit of the doubt to the Veteran, the Board finds these symptoms more nearly approximate a record of consistent complaints of cardinal signs and symptoms of muscle disability, and evidence of inability to keep up with work requirements, consistent with a severe muscle injury.  38 C.F.R. § 4.56(d)(3).

Accordingly, the Board finds the criteria for a disability rating of 30 percent for damage to muscle group VII have been met through the appeal period.  38 C.F.R. §§ 4.56, 4.73 DC 5307.  This is the maximum schedular rating available for the service-connected residuals of shell fragment wounds to the left forearm and wrist with retained foreign bodies.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Earlier effective dates

As detailed in the Introduction, in an October 2017 rating decision, the RO granted a separate rating for residuals of shell fragment wounds of the left elbow, effective from September 26, 2017.  The October 2017 rating decision also awarded service connection for carpal tunnel syndrome of the left upper extremity at 40 percent from September 26, 2017, painful scar of the mid forearm extensor surface at 10 percent from September 26, 2017, and ganglion cyst of the left wrist at 10 percent from September 26, 2017.  The Veteran has asserted disagreement with the assigned effective date for the ratings assigned in the October 2017 rating decision.  See, e.g., the NOD dated January 2018 and the Veteran's statement dated January 2018.  Given the medical evidence of record and the procedural history of this claim, the effective dates of the separate ratings assigned in the October 2017 rating decision are intertwined with the pending increased rating claim decided above as part and parcel of the original claim.  The Board will therefore consider whether the Veteran is entitled to earlier effective dates for the award of service connection for the carpal tunnel syndrome of the left upper extremity, painful scar of the mid forearm extensor surface, and ganglion cyst of the left wrist.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).

Here, the Veteran asserts that the proper effective date for service connection for his carpal tunnel syndrome of the left upper extremity, painful scar of the mid forearm extensor surface, and ganglion cyst of the left wrist, as well as separate rating for residuals of shell fragment wounds of the left elbow should be the date of his increased rating claim.  See, e.g., the Veteran's NOD dated January 2018 and the Veteran's statement dated January 2018.

With regard to carpal tunnel syndrome of the left upper extremity, the Board recognizes that a diagnosis of carpal tunnel syndrome was not confirmed until the September 2017 VA examination.  However, as detailed above, the evidence of record clearly demonstrates that the Veteran has suffered from neurological complaints including numbness, tingling, and radiating pain in the left upper extremity throughout the period on appeal.  See the VA treatment records dated March 2007, and the VA examination reports dated March 2008, October 2015, and September 2017.  Accordingly, affording the Veteran all benefit of the doubt, the Board finds that the proper effective date of service connection for carpal tunnel syndrome of the left upper extremity is October 17, 2007, the date of the increased rating claim.

Similarly, the October 2017 rating decision determined that a separate 20 percent rating was warranted for shell fragment wound residuals of the left elbow with retained foreign bodies based upon the September 2017 VA examination, which indicated that the Veteran also suffered from an injury to the left elbow as a result of the injury sustained in 1969.  To this end, the Board notes that the record documents pain and functional impairment of the left lateral epicondyle, as well as olecranon bursitis.  See the VA examination report dated June 2004 and the VA treatment records dated April 2007.  Moreover, the Veteran has described pain and increasing fatigue of the left elbow with strenuous activities.  See the VA examination report dated March 2008.  As such, affording the Veteran all benefit of the doubt, the Board finds that the proper effective date of service connection for the separate rating for shell fragment wound residuals of the left elbow with retained foreign bodies is October 17, 2007, the date of the increased rating claim.

With respect to the award of service connection for painful scar, mid-forearm extensor surface, the Veteran asserts that he has experienced tenderness of the mid-forearm scar from the date of his increased rating claim.  See the Veteran's NOD dated January 2018 and the Veteran's statement dated January 2018.  To this end, the evidence shows that he originally sustained the mid-forearm laceration in the June 1969 rocket explosion.  These scars have clearly persisted since that time; moreover, the Veteran has contended that this scar has been consistently tender.  Accordingly, affording the Veteran all benefit of the doubt, the Board finds that the proper effective date of service connection for painful scar, mid-forearm extensor surface is October 17, 2007, the date of the increased rating claim.

As to the award of service connection for ganglion cyst of the left wrist, a careful review of the medical evidence demonstrates that the Veteran was initially diagnosed with a ganglion cyst on September 24, 2015.  See the VA treatment records dated in September 2015.  Although the September 2017 VA examiner documented the Veteran's report of a ganglion cyst for 8 years, and then noted a 4 to 5 year history of ganglion cyst, no mention of ganglion cyst appears in the medical evidence prior to September 24, 2015.  The Board therefore finds that this is the date that entitlement to service connection for ganglion cyst of the left wrist arose.

Accordingly, as no prior ganglion cyst diagnosis exists, the date entitlement arose is September 24, 2015, the date of the initial ganglion cyst diagnosis.  Because the date of the claim precedes the date entitlement arose, the later date is assigned.  See 38 C.F.R. § 400(q), (r) (2017).  Therefore, the Veteran is entitled to service connection for ganglion cyst of the left wrist effective September 24, 2015.


ORDER

Entitlement to a rating of 30 percent for service-connected residuals of shell fragment wounds to the left forearm with retained foreign bodies is granted throughout the appeal period, subject to controlling regulations governing the payment of monetary awards.

An effective date of October 17, 2007 for the award of service connection for carpal tunnel syndrome of the left upper extremity is granted.

An effective date of October 17, 2007 for the award of service connection for painful scar, mid-forearm extensor surface is granted.

An effective date of October 17, 2007 for the award of service connection for residuals of shell fragment wounds to the left elbow with retained foreign bodies is granted.

An effective date of September 24, 2015 for the award of service connection for ganglion cyst of the left wrist is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


